Filed 5/17/22 P. v. Montes CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047567
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. B1897157)

             v.

 ALEXANDER MONTES,

             Defendant and Appellant.


                                        MEMORANDUM OPINION1
         In November 2018, Appellant Alexander Montes pleaded guilty to leaving the
scene of an accident (Veh. Code, § 20001, subd. (b)(2)) and admitted that he had a prior
strike conviction (Pen. Code, §§ 667, subds. (b)-(i), 1170.12). The trial court sentenced
him to term of six years in prison and imposed various fines and fees, including a
$129.75 criminal justice administration fee under Government Code section 29550.1.
         On appeal, Montes argues, and the Attorney General concedes, that the portion of
his $129.75 criminal justice administration fee that remains unpaid as of July 1, 2021
should be vacated due to recent legislative changes effectuated by Assembly Bill




         1
         We resolve this case by memorandum opinion pursuant to California Standards
of Judicial Administration, Title 8, Standard 8.1. (See also People v. Garcia (2007) 97
Cal.App.4th 847, 853-855.)
No. 1869 that rendered the fee uncollectible and unenforceable.2 “Assembly Bill 1869
abrogated the authority to impose and collect 23 different administrative fees, including,
as relevant here, . . . the criminal justice administration fee.” (People v. Greeley (2021)
70 Cal.App.5th 609, 625.) “Relevant to the criminal justice administration fee,
Government Code section 6111 provides, ‘On or after July 1, 2021, the unpaid balance of
any court-imposed costs pursuant to [Government Code] [s]ection 27712, subdivision (c)
or (f) of [Government Code] [s]ection 29550 and [Government Code] [s]ections 29550.1,
29550.2, and 29550.3, as those sections read on June 30, 2021, is unenforceable and
uncollectible and any portion of a judgment imposing those costs shall be vacated.’ ” (Id.
at pp. 625-626.) As Montes’s criminal justice administration fee was imposed under
Government Code section 29550.1, he is entitled to have the unpaid balance of his fee
vacated under Government Code section 6111. We will modify the judgment to vacate
the unpaid portion of the fee as is now required under the law.
                                      DISPOSITION
       Pursuant to Government Code section 6111, the portion of the criminal justice
administration fee imposed under Government Code section 29550.1 that remained
unpaid as of July 1, 2021 is vacated. As modified, the judgment is affirmed. The clerk of
the superior court is directed to prepare and transmit to the Department of Corrections
and Rehabilitation a certified copy of an amended abstract of judgment reflecting the
modification




       2
         After he was sentenced and while this appeal was pending, Montes requested the
same relief from the trial court—vacatur of the unpaid portion of his criminal justice
administration fee. The trial court denied his request. We grant Montes’s request for
judicial notice of the trial court’s order denying his request.
                                    _____________________________________
                                               LIE, J.




WE CONCUR:




_________________________________
GREENWOOD, P.J.




_________________________________
GROVER, J.




People v. Montes
H047567